Exhibit 10.4

 

Executive Officer

 

Grant No.:  XX-  -RS-1

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value (the “Stock”), to the Grantee named below,
subject to the restrictions and vesting conditions set forth in the attachment. 
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s 2004 Omnibus Long-Term Incentive Plan
(the “Plan”).

 

Grant Date:

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

Grantee’s Social Security Number:

 

 

 

 

 

Number of Shares of Stock Covered by Grant:

 

 

 

 

 

Purchase Price per Share of Stock:

 

Par value, paid by services previously rendered

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Secretary.  You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

Grant No.:  XX-  -RS-1

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability

 

This grant is an award of restricted Stock (“Restricted Stock”) in the number of
shares set forth on the cover sheet. The per share purchase price of par value
has been satisfied by your prior service to the Company. The grant is subject to
the vesting conditions described below. To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.

 

 

 

 

 

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

 

 

Issuance and Vesting

 

Your right to vest in the Stock under this Restricted Stock grant is subject to
satisfaction of both the Performance-Based Vesting Condition and the time-based
vesting condition set forth below.

 

 

 

 

 

Performance-Based Vesting Condition. In order for you to vest in any of the
shares of Restricted Stock covered by this grant, the Company must obtain net
revenue for fiscal year of $              , holding metal prices constant and
excluding revenue from the Voisey’s Bay net smelter return royalty (the
“Performance-Based Vesting Condition”). If the Performance-Based Vesting
Condition is not satisfied for fiscal                , all of the shares of
Stock underlying this Restricted Stock grant will be forfeited.

 

 

 

 

 

Time-Based Vesting Condition. Provided that the Performance-Based Vesting
Condition is satisfied, your right to vest in the Stock under this Restricted
Stock Grant vests as to one-third of the total number of shares covered by this
grant, as shown on the cover sheet, on each of the third, fourth and fifth
anniversaries of the Grant Date (each a “Vesting Date”), provided you then
continue in Service. If, however, such Vesting Date occurs during a period in
which you are (i) subject to a lock-up agreement restricting your ability to
sell shares of Stock in the open market, or (ii) restricted from selling shares
of Stock in the open market because you are not then eligible to sell under the
Company’s insider trading or similar plan as then in effect (whether because a
trading window is not open or you are otherwise restricted from trading),
vesting in such shares of Stock will be delayed until the earlier of (A) the
first date on which you are no longer prohibited from selling shares of Stock
due to a lock-up agreement or insider trading or similar plan restriction
applicable to you or (B) either the date of your involuntary termination of your
Service by the Company or a Subsidiary, your death or your Disability (the
earlier of the dates in clause (A) and (B) shall be the “Deferred Vesting
Date”), and provided, further, that you have been continuously in Service to the
Company or a Subsidiary from the Grant Date until the Deferred Vesting Date.

 

 

 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. In no case shall the shares withheld or
delivered exceed the minimum required Federal, state, and FICA statutory
withholding rates. The Fair Market Value of the shares of Stock used to satisfy
such withholding obligation shall be determined by the Company or its Affiliate
as of the date that the amount of tax to be withheld is to be determined. If you
make an election pursuant to the forgoing sentence, you may satisfy your
withholding obligation only with shares of Stock that are not subject to any
repurchase,

 

--------------------------------------------------------------------------------


 

 

 

forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

Termination after Long-Term Service

 

Notwithstanding the foregoing vesting schedule, if you incur a termination of
Service by the Company other than for “Cause” (as defined in the Employment
Agreement), at any time after (i) the Performance-Based Vesting Condition has
been satisfied, and (ii) you have provided fifteen (15) years of Service to the
Company, you shall be one hundred percent (100%) vested in the Restricted Stock
as of the date of such termination of Service.

 

 

 

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control

 

Notwithstanding the foregoing vesting schedule, if (i) the Company terminates
your Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and both (A) any such termination of
Service or your Employment Agreement occurs after the Performance-Based Vesting
Condition has been satisfied, and (B) any such termination does not occur within
the period of time beginning ninety (90) days prior to and ending two (2) years
after the occurrence of a “Change of Control” (as defined in your Employment
Agreement), then, you will be vested as of the date of your termination in a
prorated portion of shares of Restricted Stock subject to this Agreement
calculated by dividing (x) the number of days that you have remained in the
Service of the Company between the Grant Date and the termination date, by
(y) the number of days required for you to fully vest in this grant of
Restricted Stock as set forth in the section entitled “Issuance and Vesting”
above. The resulting aggregate number of vested shares will be rounded to the
nearest whole number, and you cannot vest in more than the number of shares set
forth on the cover sheet.

 

 

 

 

 

If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four successive one-year
renewal terms pursuant to Section 2 of your Employment Agreement, and both
(A) any such termination of Service or your Employment Agreement occurs after
the Performance-Based Vesting Condition has been satisfied, and (B) any such
termination occurs within the period of time beginning ninety (90) days prior to
and ending two (2) years after the occurrence of a “Change of Control” (as
defined in your Employment Agreement), then, you will be one hundred percent
(100%) vested in the number of shares of Restricted Stock set forth on the cover
sheet as of the date of your termination.

 

 

 

 

 

As used herein, the term “Employment Agreement” shall mean that certain
Employment Agreement between you and the Company dated                 , as the
same may be amended after the date hereof.

 

 

 

Forfeiture of Unvested Stock Escrow

 

In the event that your Service terminates for any reason, except as provided
above in the sections entitled “Termination after Long-Term Service” and
“Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control,” you will forfeit all of the shares of Restricted Stock that
have not yet vested. For the avoidance of 2doubt, if you incur a termination of
Service for any reason prior to the satisfaction of the Performance-Based
Vesting Condition, you will forfeit all of the shares of Restricted Stock and
will not thereafter vest in any shares of Restricted Stock.

 

 

 

 

 

The certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall

 

2

--------------------------------------------------------------------------------


 

 

 

be issued an instrument of deposit acknowledging the number of shares of
Restricted Stock delivered in escrow to the Secretary of the Company.

 

 

 

 

 

All regular cash dividends on the Restricted Stock (or other securities at the
time held in escrow) shall be paid directly to you and shall not be held in
escrow. However, in the event of any stock dividend, stock split,
recapitalization or other change affecting the Company’s outstanding common
stock as a class effected without receipt of consideration or in the event of a
stock split, a stock dividend or a similar change in the Company Stock, any new,
substituted or additional securities or other property which is by reason of
such transaction distributed with respect to the Restricted Stock shall be
immediately delivered to the Secretary of the Company to be held in escrow
hereunder, but only to the extent the Restricted Stock is at the time subject to
the escrow requirements hereof.

 

 

 

 

 

The shares of Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to their release from escrow or their
surrender to the Company for repurchase and cancellation:

 

 

 

 

 

As your interest in the shares vests as described above, the certificates for
such vested shares shall be released from escrow and delivered to you, at your
request, within thirty (30) days following each vesting date.

 

 

 

 

 

·                            Upon termination of your Service, any escrowed
shares in which you are at the time vested shall be promptly released from
escrow.

 

 

 

 

 

·                            Should the Company exercise its rights to cause a
forfeiture with respect to any unvested shares (as described below in the
section entitled “Forfeiture of Rights”) held at the time in escrow hereunder,
then the escrowed certificates for such unvested shares shall be surrendered to
the Company for cancellation, and you shall have no further rights with respect
to such shares of Restricted Stock.

 

 

 

 

 

·                            Should the Company elect not to exercise its right
to cause a forfeiture with respect to any shares (as described below in the
section entitled “Forfeiture of Rights”) held at the time in escrow hereunder,
then the escrowed certificates for such shares shall be surrendered to you.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to: (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) cause an immediate forfeiture of shares of Restricted
Stock granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due.

 

 

 

Section 83(b) Election

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Restricted
Stock and their fair market value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the Company’s
Repurchase Right or forfeiture as to unvested Restricted Stock described above.
You may elect to be taxed at the time the shares are acquired, rather than when
such shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the purchase price is less than the fair market value of
the shares on the Grant Date. No tax payment will have to be made to the extent
the purchase price is at least equal to the fair market value of the shares on
the Grant Date. The form for making this election is attached as Exhibit B
hereto. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

3

--------------------------------------------------------------------------------


 

 

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Restricted Stock, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the Company (A) a forfeiture of any proceeds received upon a sale
of shares acquired by you upon vesting of shares of Restricted Stock or (B) a
forfeiture of any shares of Stock acquired by you upon vesting of the Restricted
Stock. Unless otherwise specified in an employment or other agreement between
the Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of creating, financing, acquiring, investing in and managing
precious metal royalties, precious metal streams and similar interests. Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

 

 

 

Legends

 

All certificates representing the Restricted Stock issued in connection with
this grant shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

4

--------------------------------------------------------------------------------


 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

 

 

 

Stock Ownership Requirements

 

You are required to hold an aggregate of fifty percent (50%) of the shares of
Stock acquired by you pursuant to this Restricted Stock grant together with all
other shares of Stock acquired by you pursuant to any other restricted stock
grant made under the Plan (such 50% to be determined after reducing the shares
of Stock covered by this grant and all other restricted stock grants made to you
under the Plan by the number of shares of Stock equal in value to the amount
required to be withheld to pay taxes in connection with this grant and such
other restricted stock grants) until the number of shares of Stock owned by you
equals or exceeds             . If the number of shares of Stock owned by you
exceeds              , you may dispose of the shares of Stock acquired pursuant
to this Restricted Stock grant as long as you continue to own at
least               shares of Stock after the disposition.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

5

--------------------------------------------------------------------------------


 

Grant No.:  XX-  -RS-1

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto Royal
Gold, Inc., a Delaware corporation (the “Company”),              (          )
shares of common stock of the Company represented by Certificate No.    
herewith and does hereby irrevocable constitute and appoint                the
Secretary to transfer the said stock on the books of the Company with full power
of substitution in the premises.

 

Dated:             , 20

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

Spouse Consent (if applicable)

 

(Purchaser’s spouse) indicates by the execution of this Assignment his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the shares of common stock of the
Company.

 

 

 

 

 

 

Signature

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.

 

--------------------------------------------------------------------------------


 

Grant No.:  XX-  -RS-1

 

EXHIBIT B

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

The name, address and social security number of the undersigned:

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security No. :

                                     

 

 

2.                                      Description of property with respect to
which the election is being made:

 

                            shares of common stock, par value $.01 per share,
Royal Gold, Inc., a Delaware corporation, (the “Company”).

 

3.                                      The date on which the property was
transferred is                , 20  .

 

4.                                      The taxable year to which this election
relates is calendar year 20      .

 

5.                                      Nature of restrictions to which the
property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company.  The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6.                                      The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was
$           per share, for a total of $          .

 

7.                                      The amount paid by taxpayer for the
property was $          .

 

8.                                      A copy of this statement has been
furnished to the Company.

 

Dated:               , 20

 

 

 

Taxpayer’s Signature

 

 

 

 

 

 

 

Taxpayer’s Printed Name

 

--------------------------------------------------------------------------------